 Case 1:20-cv-01318-DCJ-JPM Document 1-2 Filed 10/08/20 Page 1 of 6 PageID #: 8
A lb.


;_:_t CT Corporation                                                          Service of Process
                                                                              Transmittal
                                                                              03/24/2020
                                                                              CT Log Number 537446222
        TO:      KIM LUNDY SERVICE OF PROCESS
                 WALMART INC.
                 702 SW 8TH ST
                 BENTONVILLE, AR 72716-6209


        RE:      Process Served in Louisiana

        FOR: WALMART INC. (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                Ellis Tessie, Pltf. vs. Walmart, Inc. and ABC Insurance Company, Dfts.
                                        Name discrepancy noted.
        DOCUMENT(S) SERVED:             *

        COURT/AGENCY:                   *, *
                                        Case # 267728

        NATURE OF ACTION:               Personal Injury - Failure to Maintain Premises in a Safe Condition - *

        ON WHOM PROCESS WAS SERVED:     C T Corporation System, Baton Rouge, LA

        DATE AND HOUR OF SERVICE:       By Process Server on 03/24/2020 at 10:00

        JURISDICTION SERVED:            Louisiana

        APPEARANCE OR ANSWER DUE:       *

        ATTORNEY(S) / SENDER(S):        *
                                        *
                                        * , * *



        ACTION ITEMS:                   CT has retained the current log, Retain Date: 03/26/2020, Expected Purge Date:
                                        03/31/2020

                                        Image SOP

                                        Email Notification, KIM LUNDY SERVICE OF PROCESS ctlawsuits@walmartlegal.com


        SIGNED:                         C T Corporation System
        ADDRESS:                        1999 Bryan St Ste 900
                                        Dallas, TX 75201-3140

        For Questions:                  877-564-7529
                                        MajorAccountTeam2@wolterskluwer.com




                                                                               Page 1 of 1 / MD

                                                                              Information displayed on this transmittal is for CT
                                                                              Corporation's record keeping purposes only and is provided to
                                                                              the recipient for quick reference. This information does not
                                                                              constitute a legal opinion as to the nature of action, the
                                                                              amount of damages, the answer date, or any information
                                                                              contained in the documents themselves. Recipient is
                                                                              responsible for interpreting said documents and for taking
                                                                              appropriate action. Signatures on certified mail receipts
                                                                              confirm receipt of package only, not contents.
                                                                                                                                         Ellis,
                                                                                                                                         Tessie
                                                                                                                              Walmart Exhibit A
       Case 1:20-cv-01318-DCJ-JPM Document 1-2 Filed 10/08/20 Page 2 of 6 PageID #: 9
                                            ROBIN L. HOOTER
                                         CLERK OF COURT * RAPIDES PARISH
                                  70.1 Murray Street, Suite 102, Alexandria, Louisiana 71301
                     Phone (318) 473-8153           Fax (3.18) 473-4667            Civil Fax (318) 487-9361
                                                   ww w.ra pidesclerk.org



CITATION                                            NO. 267,728


TESSIE ELLIS                                               II NINTH JUDICIAL DISTRICT COURT
VERSUS                                                     II PARISH OF RAPIDES
WALMART INC                                                II STATE OF LOUISIANA

TO: WALMART INC
    THRU CT CORPORATION SYSTEM 3867 PLAZA TOWER DR
    BATON ROUGE LA 708/6-0000
    EAST BATON ROUGE PARISH

    YOU ARE HEREBY SUMMONED TO COMPLY WITH THE DEMAND CONTAINED IN THE PLEADING(S) FILED IN THE ABOVE ENTITLED
AND NUMBERED CAUSE, A DULY CERTIFIED COPY IS ATTACHED AND TO BE SERVED, OR FILE YOUR ANSWER OR OTHER PLEADINGS
IN THE OFFICE OF THE CLERK OF THE NINTH JUDICIAL DISTRICT COURT, RAPIDES PARISH, CITY OF ALEXANDRIA, WITHIN
FIFTEEN(15) DAYS AFTER SERVICE HEREOF. YOU MAY FILE YOUR WRITTEN ANSWER OR PLEADING IN PERSON OR BY MAIL.
IF YOU FILE BY MAIL, THE PLEADING MUST BE RECEIVED BY THE 15TH DAY. YOUR FAILURE TO COMPLY WILL SUBJECT YOU
TO THE PENALTY OF ENTRY OF DEFAULT JUDGMENT AGAINST YOU.

    WITNESS THE HONORABLES, THE JUDGES OF SAID COURT, AT ALEXANDRIA, LOUISIANA,
THIS 18TH DAY OF MARCH, 2020.

THE FOLLOWING PLEADINGS ARE ATTACHED FOR SERVICE: PETITION.



                                                                  ROBIN L. HOOTER
                                                                  Clerk of Court
JEANNE K DEMAREST
909 POYDRAS STREET SU
NEW ORLEANS LA 70112-0000                                         BY
Filing Attorney                                                        Deputy Clerk of Court

                                            SHERIFF STAMP BELOW




           0245536                                                     019




                                                                                                                   Ellis, Tessie
                                                                                                              Walmart Exhibit A
, • . Case 1:20-cv-01318-DCJ-JPM Document 1-2 Filed 10/08/20 Page 3 of 6 PageID #: 10




                91' JUDICIAL DISTRICT COURT FOR THE PARISH OF RAPIDES

                                       STATE OF LOUISIANA

   NO. C)(C77aaF5                                                                    DIVISION:   p
                                            TESSIE ELLIS

                                                VERSUS

                      WALMART, INC. AND ABC INSURANCE COMPANY
   FILED:
                                                          DEPUTY CLERK




                                     PETITION FOR DAMAGES

           NOW INTO COURT, through undersigned counsel comes Petitioner, TESSIE ELLIS,

   (hereinafter sometimes referred to "PETITIONER"), a person of the full age of majority and

   domiciled in Alexandria, Louisiana., who respectfully represents the following:

                                                    I.

          The following named parties are made defendants herein, to-wit:

           1.     ABC INSURANCE COMPANY, a foreign insurance company authorized to do

          and doing business in the State of Louisiana;


          2.      WALMART, INC., a foreign corporation authorized to do and doing business in

   the State of Louisiana.




          The above - named defendants are responsible and liable jointly, severally, solidary and

   vicariously to petitioner because of the following:



          This action results from an incident occurring in Alexandria, Louisiana on or about June

  26, 2019.




                                                                                                 —1—



                                                                                                      Ellis, Tessie
                                                                                                 Walmart Exhibit A
Case 1:20-cv-01318-DCJ-JPM Document 1-2 Filed 10/08/20 Page 4 of 6 PageID #: 11




                                                   IV.

          Petitioner, TESSIE ELLIS, was a guest patron and invitee of Walmart, Inc. (Store #

0539) located at 2050 N. Mall Dr. Alexandria, Louisiana, an area within the jurisdiction of this

Court.

                                                   V.

          While doing some routine shopping at WALMART, INC., TESSIE EILLIS was walking

through the produce section when suddenly and without warning, she slipped and fell due to an

unknown substance on the floor, which resulted in personal and bodily injuries to the Petitioner.

                                                   VI.

          As a result of the above accident, petitioner, TESSIE EILLIS, suffered and continues to

suffer multiple personal, psychological and emotional•injuries of a past, present and continuing

nature.

                                                  VII.

          Petitioner, TESSIE EILLIS, has undergone medical treatment since the incident and will

undergo further medical treatment. Petitioner was and still is limited from her normal activities

as a result of the accident.

                                                  VIII.

          The sole and proximate cause of the injuries and damages sustained by petitioner

was the joint, concurrent, successive, solidary and/or several negligence of the defendant(s),

ABC INSURANCE COMPANY AND WALMART, INC and/or the negligence

of his/its agents and employees for whom he/it is vicariously liable, which negligence consisted

of the following acts and/or omissions, to-wit:

                 a.     failure to safeguard the premises to protect plaintiff as a
                        business invitee against the possibility of falling;

                 b.     failure to discover and correct dangerous conditions
                        existing on the premises;



                 c.     failure to inspect the premises for dangerous conditions,
                        foreign substances and/or other unsafe conditions on the

                                                                                                 —2—


                                                                                                      Ellis, Tessie
                                                                                                 Walmart Exhibit A
Case 1:20-cv-01318-DCJ-JPM Document 1-2 Filed 10/08/20 Page 5 of 6 PageID #: 12




                        premises; and

                 d.     other negligence which may be proven at trial of this
                        matter.


                                                    IX.

         TESSIE ELLIS itemizes the damages to which she is entitled as a result of the accident

and injury proximately caused by the above described negligence of defendant(s) as follows, to-

wit:

                (a)     Past physical pain, suffering and discomfort

                (a)     Past mental anguish, aggravation and annoyance

                (b)     Disability

                (c)     Future physical pain, suffering and discomfort

                (d)     Future mental anguish, aggravation and annoyance

                (e)     Past medical expenses

                (f)     Future medical expenses

                (g)     Loss of enjoyment of life

                (h)     Loss of use/function of parts of body

                (i)     Bodily disability

                (i)     Impairment of psychological functioning

                (k)     Destruction of earning capacity

                (1)    Disability from engaging in recreation


                                                  x.

         ABC INSURANCE COMPANY is the unknown liability insurer of defendant,

WALMART, INC. As unknown insurer of said defendants, ABC INSURANCE COMPANY

is jointly, severally, solidary and vicariously liable and responsible to petitioner for the

negligence and damages set forth above.



       WHEREFORE, petitioner prays that defendants be cited and served and that after due

                                                                                               —3—


                                                                                                    Ellis, Tessie
                                                                                               Walmart Exhibit A
Case 1:20-cv-01318-DCJ-JPM Document 1-2 Filed 10/08/20 Page 6 of 6 PageID #: 13




proceedings are had there be judgment in favor of petitioner, TESSIE ELLIS, and against the

defendants, ABC INSURANCE COMPANY AND WALMART, INC., jointly, severally,

solidary and vicariously for such sums as are reasonable in the premises together with legal

interest thereon from date of judicial demand until paid and for all costs of these proceedings.

        Petitioners further pray for all general and equitable relief.


                                               Respectfully Submitted:
                                               Alvendi       Demarest, LL


                                               RODE                 • LVENDIA, 25554
                                               J. BA KELLY III, 24488
                                               JEANNE K. DEMAREST, 23032
                                               CRISTEN MARCOTTE, 34289
                                               KURT A. OFFNER, 28176
                                               JOHN ZAZULAK, 11, 38452
                                               JENNIFER KUECI1MANN, 36886
                                               909 Poydras Street, Suite 1625
                                               New Orleans, Louisiana 70112
                                               Telephone: (504) 200-0000
                                                                              -.Z.
                                               Facsimile: (504) 200-0001
                                                                                           C.;
                                                                                           -<        I=Z   c•-) F
                                               ATTORNEYS FOR PLAINTIFIIVi                                   In-Z)
                                                                                           rn
                                                                                      rn
                                                                                      -o             UN     CD . ;75
                                                                                                            tn,
                                                                                           (-)1
PLEASE SERVE:                                                                                    t
                                                                                                            ;urn=
                                                                                                     ••

WALMART, INC.
Through its registered agent for service of process
CT Corporation System
3867 Plaza Tower Dr.
Baton Rouge, LA 70816

ABC INSURANCE COMPANY (Please hold service)




                                                                     STATE OF LOUISIANA. PARISH OF RAPIDES
                                                              I HEREBY CERTIFY THAT THE ABOVE AND FOREGOING IS
                                                              A TRUE AND CORRECT COPY OF THE ORIGINAL ON FILE
                                                              AND OF RECORD IN THIS OFFICE.
                                                              IN FAITH, WHEREOF, WITNESS MY HAND AN
                                                               OFFICE, AT            I I1       THIS
                                                               DAY OF

                                                              BY                                                 Ellis, Tessie
                                                                             DY. CLERK OF C RI
                                                                                                            Walmart Exhibit A
